Citation Nr: 0634803	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Whether the veteran timely perfected his appeal in the 
matter seeking service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1971.  This case is before to the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied service connection for tinnitus and bilateral hearing 
loss.  The veteran timely perfected his appeal in regards to 
the issue concerning tinnitus.  In regards to the issue 
concerning bilateral hearing loss, he submitted a notice of 
disagreement (NOD) in January 2005 and was provided a 
statement of the case (SOC) in April 2005.  He submitted a 
substantive appeal in January 2006 (as postmarked).  In 
August 2006 correspondence, he was advised that a review of 
the record showed that the substantive appeal for bilateral 
hearing loss was not timely file, he was provided 60 days to 
respond, and was notified that the Board's consideration 
could result in a dismissal.  Neither the veteran nor his 
representative responded.  


FINDINGS OF FACT

1.  The veteran served in combat and had exposure to acoustic 
trauma; the veteran's current tinnitus is not shown to be 
related to the veteran's active service.

2.  The veteran did not perfect his appeal in regards to 
entitlement to service connection for bilateral hearing loss, 
the veteran was provided notification of the potential 
jurisdictional defect and did not submit any additional 
evidence or argument relevant to jurisdiction, there is no 
question of law or fact before the Board regarding this 
issue.


CONCLUSION OF LAW

1.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006)

2.  The Board has no jurisdiction to consider the matter 
entitlement to service connection for bilateral hearing loss; 
the issue is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In regards to the issue of service connection for bilateral 
hearing loss, the veteran was notified by correspondence 
dated in August 2006 that a review of the record showed that 
the substantive appeal he filed was defective in that it was 
not timely filed, he was provided 60 days to respond, and was 
notified that the Board's consideration as to this issue 
could result in dismissal.  Given that the veteran and his 
representative were provided an opportunity to respond and 
have not done so, there is no question of law or fact before 
the Board regarding this issue.  Further discussion of the 
impact of the VCAA for the claim of service connection for 
bilateral hearing loss is not necessary.  

In regards to the issue of service connection for tinnitus, 
the veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2003 
(prior to the rating appealed) VA letter explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While the August 2003 letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The January 2004 rating 
decision and the January 2005 SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  

The veteran has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to the claim of service 
connection for tinnitus. (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, such notice becomes 
significant when there is an award of the benefit sought 
(compensation).  As the decision below is a denial rather 
than a grant of compensation, neither the rating of the 
disability at issue nor effective of award is relevant, and 
the veteran is not prejudiced by the fact he did not receive 
such notice.

All pertinent (identified) records available have been 
secured.  The veteran has been provided a VA examination.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.



II.  Entitlement to service connection for tinnitus

A.  Factual Background

The service Medical Records (SMR's), including a March 1971 
separation examination, are completely negative for any 
complaints, treatment, or diagnoses of tinnitus.  The March 
1971 separation examination noted neurosensory hearing loss 
since being in Vietnam.  The veteran's service personnel 
records and DD Form 214 indicate that he was exposed to 
acoustic trauma such as heavy artillery fire during combat in 
Vietnam.  

October 2003 VA audiological evaluation reported a history of 
the veteran serving in combat in Vietnam and that his 
military noise exposure consisted of heavy artillery.  The 
veteran indicated that he did not use ear protection during 
that time.  Since his separation from service, the veteran 
indicated that he has worked as an engineer in a large office 
building and that he does wear protection in certain noise 
areas.  He complains of bilateral constant tinnitus, moderate 
severity, which has been in place since he was in Vietnam, 
according to the veteran.  Otologic examination reveled that 
both tympanic membranes and external auditory canals appeared 
normal.  An audiogram revealed a bilateral minimal high 
frequency sensorineural hearing loss.  However, audiometric 
threshold were normal through 4000 Hz.  Tympanometry was 
normal.  Speech reception thresholds and discrimination 
scores were also normal.  The diagnosis included bilateral 
constant tinnitus, moderate severity.  The examiner indicated 
that a review of the SMR's was negative for tinnitus.  At 
separation from active duty, the veteran complained of 
hearing loss.  The examiner stated that since the review of 
the SMR's was negative for tinnitus, it would appear that the 
veteran's current tinnitus has occurred subsequent to 
separation from active service.  The examiner the opined that 
it is less likely than not that current tinnitus is related 
to military service.  

B.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence. Collette v. 
Brown, 82 F.3d 389, 392 (1996).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
C.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; tinnitus is diagnosed.  The further two requirements 
to be satisfied are: evidence of disease or injury in service 
and competent evidence of a nexus between the current 
disability and the disease or injury in service.  The 
veteran's SMR's are negative for any complaints, treatments 
or diagnosis of tinnitus.  However, the record shows that the 
veteran served in Vietnam and was exposed to artillery fire.  
Presumably he was exposed to acoustical trauma.  Furthermore, 
the veteran is entitled to the relaxed evidentiary 
requirements of 38 U.S.C.A. § 1154(b).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence. See Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Hence, even though the veteran's contention of 
incurrence [tinnitus] may be sufficient proof of such without 
corroborating medical evidence, there is not sufficient 
evidence of a nexus between such event/injury or acoustic 
trauma and the current diagnoses of tinnitus.  The prolonged 
interval of time between the veteran's service discharge and 
his current complaints of tinnitus (he claimed service 
connection for tinnitus in 2003) - a period of nearly 28 
years - is of itself a factor weighing against a finding that 
any current tinnitus disability is service related.  No 
medical examiner has related the veteran's current tinnitus 
to service.  In fact, a VA audiologist opined in October 2003 
that it is less likely than not that current tinnitus is 
related to military service.  Because the veteran is a 
layperson, he is not competent to establish by his own 
opinion that any current tinnitus disorder is etiologically 
related to an event or injury in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is a 
preponderance of evidence against this claim.  Hence, it must 
be denied.




III.  Whether the veteran timely perfected his appeal in the 
matter seeking service connection for bilateral hearing loss

The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3); see VAOPGCPREC 
9-99 (August 18, 1999).  A January 2004 rating decision 
denied the veteran's claim for service connection for 
bilateral hearing loss.  The veteran was advised of this 
decision and his procedural and appellate rights in a letter 
dated January 20, 2004.  In January 2005, the RO received a 
notice of disagreement.  In April 2005, the RO issued a 
statement of the case specifically addressing service 
connection for bilateral hearing loss and advised the veteran 
he had 60 days from the date of the April 2005 statement of 
the case or the remainder of the 1 year appeal period from 
the date of the January 2004 decision to submit an appeal.  
The record before the Board does not appear to contain 
documentation which can be accepted as a substantive appeal 
submitted prior to or on January 21, 2005.  The Board 
received a statement from the veteran regarding the matter on 
January 23, 2006.  An August 2006 letter from the Board to 
the veteran and his representative advised the veteran that 
the substantive appeal may not have been adequate in regards 
to timeliness and that the Board would have to determine 
whether it had jurisdictional authority to review the claim.  
He was given 60 days to present any arguments or submit any 
evidence relevant to the jurisdictional question.  To date, 
neither the veteran, nor his representative has responded.  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran. Cf. Marsh v. West, 11 
Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board concludes that the veteran is not 
prejudiced by the Board's addressing in the first instance 
the matter of whether his substantive appeal was defective.  
He has been provided adequate notice by the August 2006 
letter, and has had ample opportunity to respond.

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. " 
Appellate review will be initiated by a Notice of 
Disagreement [NOD] and completed by a substantive appeal 
after a Statement of the Case is furnished as prescribed in 
this section." 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal." 38 C.F.R. § 20.202.  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed. 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

A claimant must file the substantive appeal within 60 days 
from the date the SOC is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information. 38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed. 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC. Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. Id.  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. §§ 20.302, 20.1103.  
Here, a January 2004, rating decision denied service 
connection for bilateral hearing loss and tinnitus.  In June 
2004, the veteran filed an NOD in regards to the issue of 
tinnitus only.  An SOC was issued in January 2005 addressing 
only the matter of tinnitus, and provided the veteran with VA 
Form 9.  He then had 60 days to submit a timely substantive 
appeal. 38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 20.302(B).  In 
a statement received in January 2005, the veteran indicated 
that he disagreed with the rating decision that denied 
service connection for tinnitus and bilateral hearing loss.  
The statement was construed as a substantive appeal (in lieu 
of the Form 9) in regards to the issue of tinnitus and as an 
NOD in regards to the issue of bilateral hearing loss.  An 
April 2004 SOC addressed the separated issue regarding 
bilateral hearing loss.  A statement postmarked in January 
2006, specifically addressed the matters of tinnitus and 
bilateral hearing loss.  This January 2006 statement has been 
construed as a substantive appeal (in lieu of the Form 9) in 
regards to the issue of bilateral hearing loss.  An August 
2006 letter from the Board to the veteran advised him that 
the substantive appeal in regards to the issue of bilateral 
hearing loss may not have been adequate due to timeliness and 
that he was given 60 days to present any arguments or submit 
any evidence relevant to the jurisdictional question.  As 
neither the veteran nor his representative have responded, 
the substantive appeal may not be considered adequate in 
regards to the issue of entitlement to service connection for 
bilateral hearing loss.  The Board has no jurisdiction to 
consider the appeal, and it must be dismissed.


ORDER

Service connection for tinnitus is denied.  

The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


